                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     DIEM LLC,                                           Case No. 18-cv-05978-SI
                                   7                      Plaintiff,
                                                                                             ORDER DENYING DEFENDANT BIG
                                   8               v.                                        COMMERCE'S MOTION FOR
                                                                                             ATTORNEYS' FEES
                                   9     BIGCOMMERCE, INC.,
                                                                                             Re: Dkt. No. 126
                                  10                      Defendant.

                                  11

                                  12          Defendant BigCommerce, Inc.’s (“BigCommerce”) motion for attorneys’ fees is scheduled
Northern District of California
 United States District Court




                                  13   for a hearing on March 8, 2019. Pursuant to Civil Local Rule 7-1(b), the Court determines this matter

                                  14   is suitable for resolution without oral argument and VACATES the hearing. Having considered the

                                  15   arguments made, the papers submitted, and for good cause shown, the Court DENIES defendant’s

                                  16   motion.

                                  17

                                  18                                             BACKGROUND

                                  19          Plaintiff Diem LLC (“Diem”) is a Delaware company with its principal place of business in

                                  20   Dover, Delaware. Dkt. No. 1. Defendant Big Commerce is a Texas corporation with its principal

                                  21   place of business in Austin, Texas. Id. The parties commenced litigation in the Eastern District of

                                  22   Texas on March 27, 2017.1 Id. Plaintiff claimed defendant infringed its U.S. Patent No. 7,770,122

                                  23   (the ’122 Patent), entitled “Codeless Dynamic Websites Including General Facilities.” Id.

                                  24          The parties entered into a settlement agreement on March 27, 2018, through which the

                                  25   parties selected the disposition of defendant’s then still-pending summary judgment motion as the

                                  26   determinative event.      The parties stipulated that if the court’s ruling stated plaintiff Diem had

                                  27

                                  28          1
                                                  The case was transferred to the Northern District of California on September 28, 2018.
                                   1   disclosed a theory of joint infringement in its original July 11, 2017 infringement contentions,

                                   2   defendant BigCommerce would pay Diem a lump sum of $30,000. Dkt. No. 120.2. If the court

                                   3   ruled plaintiff had not disclosed a theory of joint infringement, no payment would occur. The Eastern

                                   4   District of Texas denied defendant’s motion for summary judgment as moot on May 3, 2017. Dkt.

                                   5   No. 74. The court did not address whether Diem had disclosed joint infringement in its original

                                   6   infringement contentions, noting that “[w]hether or not Diem initially disclosed such a theory or

                                   7   limited its case to a single- actors theory is mooted by the service of amended contentions and

                                   8   the parties’ immediate knowledge that this case must proceed on a theory of joint infringement

                                   9   after the Court’s claim construction ruling.” Id. at 2.2 As a result, the parties asked this Court to

                                  10   interpret and enforce the settlement agreement. The Court’s January 19, 2019 order found that

                                  11   plaintiff had not disclosed a theory of joint liability in its original infringement contentions and

                                  12   granted defendant’s motion to enforce the settlement. Dkt. No. 125. Because of the Court’s findings,
Northern District of California
 United States District Court




                                  13   pursuant to the settlement agreement, defendant did not have to pay Diem $30,000.

                                  14          Defendant now moves for attorneys’ fees pursuant to 35 U.S.C. § 285 which states: “The

                                  15   court in exceptional cases may award reasonable attorneys fees to the prevailing party.” Defendant

                                  16   argues that (1) due to the alleged material alteration of the parties’ relationship arising from this

                                  17   Court’s order enforcing the settlement agreement and (2) because of the alleged unreasonable

                                  18   manner in which plaintiff litigated, BigCommerce is entitled to fees. Plaintiff Diem opposes this

                                  19   motion, arguing that defendant is not the prevailing party and the case is not exceptional.

                                  20

                                  21                                          LEGAL STANDARD

                                  22          To invoke 35 U.S.C. § 285, the moving party must establish they are (1) the prevailing party

                                  23   and (2) the matter is an “exceptional case.”

                                  24          To qualify as the “prevailing party,” a party need not prevail at trial. Rather, obtaining relief

                                  25   on the merits or an order materially changing the relationship of the parties suffices. CRST Van

                                  26
                                  27          2
                                                 The EDTX’s claim construction order rejected plaintiff’s single actor related claims and
                                  28   held that the claim in suit required joint infringement. Dkt. No. 66 at 14. Plaintiff Diem subsequently
                                       amended its infringement contentions to disclose a joint infringement theory.
                                                                                           2
                                   1   Expedited, Inc. v. EEOC, 136 S. Ct. 1642, 1651, 194 L. Ed. 2d 707 (2016) (holding a favorable

                                   2   judgment on the merits is not necessary for a defendant to be deemed a prevailing party for purposes

                                   3   of fee-shifting.); Raniere v. Microsoft Corp., 887 F.3d 1298, 1308, (Fed. Cir. April 18, 2018)

                                   4   (concluding “the district court did not err in finding Appellees are ‘prevailing parties’ for the

                                   5   purposes of § 285” where plaintiff’s complaint was dismissed with prejudice for lack of standing);

                                   6   Max Sound Corp. v. Google, Inc., 2017 U.S. Dist. LEXIS 168541, *17-18, (N.D. Cal. September

                                   7   25, 2017) (Parties did not dispute that defendants were prevailing party where court granted

                                   8   defendants’ motion to dismiss and did not allow plaintiff to file an amended complaint).

                                   9          As the statutory language of 35 U.S.C. § 285 suggests, the award of attorneys’ fees is

                                  10   discretionary, and a district court may decide not to award fees even in an exceptional case. Modine

                                  11   Mfg. Co. v. Allen Group, Inc., 917 F.2d 538, 543 (Fed. Cir. 1990) (“The decision whether or not to

                                  12   award fees is still committed to the discretion of the trial judge, and ‘even an exceptional case does
Northern District of California
 United States District Court




                                  13   not require in all circumstances the award of attorney fees.’”). Congress’ policy objective in

                                  14   enacting § 285 was two-fold: (1) to provide a deterrent to frivolous or unnecessary patent litigation,

                                  15   and (2) to serve a compensatory purpose for parties injured by such litigation. Raylon, LLC v.

                                  16   Complus Data Innovations, Inc., 700 F.3d 1361, 1372-73 (Fed. Cir. 2012) (internal citations

                                  17   omitted) (“Section 285 was enacted to address a patent-specific policy rationale, awarding fees in

                                  18   exceptional cases in which sanctions were necessary to deter the improper bringing of clearly

                                  19   unwarranted suits. The purpose of the statute has been described by this court as compensation to

                                  20   the prevailing party for its monetary outlays in the prosecution or defense of the suit.”); Mathis v.

                                  21   Spears, 857 F.2d 749, 758 (Fed. Cir. 1988)(internal quotations omitted) (“Congress authorized

                                  22   awards of attorney fees to prevailing defendants to enable the court to prevent a gross injustice to

                                  23   an alleged infringer.”) (emphasis in original).

                                  24

                                  25                                              DISCUSSION

                                  26          In the matter at bar, there is no prevailing party because the parties executed a settlement

                                  27   agreement (“Settlement Agreement”). In the Settlement Agreement the parties agreed that “[if] the

                                  28   MSJ is denied and the Court rules that Joint Infringement is Included, then BigCommerce will pay
                                                                                         3
                                   1   Diem the sum of $30,000 … If the ruling on the MSJ does not address whether Joint Infringement

                                   2   is Included, then BigCommerce will file a motion to address the same issue … If a Subsequent

                                   3   Motion is denied then” BigCommerce will pay Diem $30,000. Dkt. 120.2. In the event of another

                                   4   outcome – for example, if a subsequent motion is granted, which is exactly what happened – the

                                   5   Settlement Agreement states “the parties will move to dismiss the action with prejudice (with clear

                                   6   language that BigCommerce did not pay Diem to settle this action).” Dkt. 120.2. BigCommerce’s

                                   7   summary judgment motion was denied. This Court then heard the parties’ subsequent motion on

                                   8   the joint infringement issue.     While the Court granted Defendants’ motion, resulting in

                                   9   BigCommerce not having to pay anything, this precise scenario was contemplated by the parties and

                                  10   accounted for in the Settlement Agreement. Thus, there is no “prevailing party.” Section 8.11 of

                                  11   the Settlement Agreement underscores this point, stating:

                                  12          The Parties agree that the settlement reflected in this Agreement is intended solely
Northern District of California
 United States District Court




                                              as a compromise of disputed claims. Each Party expressly denies any liability or
                                  13          wrongdoing. A Party’s participation in this Agreement, its agreement to any term of
                                              this Agreement, and any action taken by a Party pursuant to this Agreement: (a) do
                                  14          not constitute and may not be construed as an admission of liability or as a concession
                                              by any Party that any Claim or defense asserted by the other Party is valid; and (b)
                                  15          may not be offered or admitted in evidence in any legal proceeding between the
                                              Parties other than one to enforce rights and obligations arising out of this Agreement.
                                  16

                                  17   Had the parties wanted to negotiate attorneys’ fees in the Settlement Agreement they could have.

                                  18   They did not. While BigCommerce correctly notes that success on the merits is not necessary to be

                                  19   a “prevailing party,” settlement precludes such a finding. Exigent Tech. v. Atrana Solutions, Inc.,

                                  20   442 F.3d 1301, 1312, (Fed. Cir. 2006) (Court vacated award, finding “[a]n award of fees and costs

                                  21   was not proper unless Atrana was a prevailing party. Atrana cannot be a prevailing party if the case

                                  22   was resolved by settlement.” (citations omitted)). BigCommerce argues the Supreme Court has

                                  23   explicitly held settlement does not bar recovery of attorneys’ fees, citing Maher v. Gagne, 448 U.S.

                                  24   122 (1980). But in that case, the Court was assessing §1988 claims.

                                  25          Because BigCommerce is not the prevailing party, the Court need not reach whether the case

                                  26   is exceptional.3

                                  27

                                  28
                                              3
                                               This case does not strike the Court as exceptional. BigCommerce argues Diem’s arguments
                                       are so without merit they are fantastical. Dkt. No. 129 at 3. But plaintiff survived a motion for
                                                                                         4
                                   1                                             CONCLUSION

                                   2          For the forgoing reasons and for good cause shown, the Court hereby DENIES

                                   3   BigCommerce’s request for attorneys’ fees pursuant to 35 U.S.C. § 285.

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: March 1, 2019

                                   7                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22   summary judgment Dkt. at 74. BigCommerce also argues Diem utilized underhanded, and costly,
                                       tactics forcing BigCommerce to review, isolate, produce, and house code that allegedly Diem never
                                  23   intended to review. Dkt. No. 126 at 7-9. But the local rules in the Eastern District of Texas required
                                       BigCommerce to produce code. Dkt. No. 128 at 12. BigCommerce expounds on the strength of its
                                  24   case versus the weakness of Diem’s case, Dkt. No. 126 at 4-7, Dkt. No. 129 at 2-5, but this argument
                                       is undercut by the fact that BigCommerce chose to settle. Further, the facts at bar do not resemble
                                  25   instances in which courts have found exceptional circumstances. Raniere v. Microsoft Corp., 887
                                       F.3d 1298, 1301 (Fed. Cir. April 18, 2018) (exceptional circumstances found where plaintiff’s
                                  26   “conduct throughout this litigation, culminating in his untruthful testimony at the hearing on the
                                       motion to dismiss, demonstrates a pattern of obfuscation and bad faith.”); See also, Shipping &
                                  27   Transit, LLC v. Hall Enters., 2017 U.S. Dist. LEXIS 109122, *20-21 (C.D. Cal. July 5, 2017)
                                       (exceptional circumstances found where plaintiff was a chronic litigant – filing nearly 500 patent
                                  28   lawsuits and “repeatedly dismissed its own lawsuits to evade a ruling on the merits” and therefore
                                       fees.).
                                                                                         5
